The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 26, 2021

                               2021COA117

No. 20CA1692, Colorado v. Center for Excellence — Consumers
— Colorado Consumer Protection Act — Unfair or Deceptive
Trade Practices — Enforcement — Significant Public Impact

     A division of the court of appeals considers whether a 2019

amendment to the Consumer Protection Act, section 6-1-103,

C.R.S. 2020 — which provides that an action brought by the

Attorney General “does not require proof that a deceptive trade

practice has a significant public impact” — applies retroactively.

The division concludes that the 2019 amendment constituted a

change in the law and the change does not apply retroactively. On

this basis, the division further concludes that each of the Consumer

Protection Act claims in this case must be retried because the trial

court erred when it decided that the Attorney General did not have

to prove that defendants’ conduct significantly impacted the public.
COLORADO COURT OF APPEALS                                           2021COA117


Court of Appeals No. 20CA1692
City and County of Denver District Court No. 14CV34530
Honorable Ross B.H. Buchanan, Judge


State of Colorado, ex rel.; Philip J. Weiser, as Attorney General of the State of
Colorado; and Martha Fulford, as Administrator of the Uniform Consumer
Credit Code,

Plaintiffs-Appellees and Cross-Appellants,

v.

Center for Excellence in Higher Education, Inc., a not-for-profit company;
CollegeAmerica Denver, Inc.; CollegeAmerica Arizona, Inc., divisions thereof
d/b/a College America; Stevens-Henager College, Inc., a division thereof d/b/a
Stevens-Henagar College; CollegeAmerica Services, Inc., a division thereof; Carl
Barney, Chairman of Center for Excellence in Higher Education, Inc., and
Trustee of the Carl Barney Living Trust; The Carl Barney Living Trust; and Eric
Juhlin, Chief Executive Officer of Center for Excellence in Higher Education,
Inc.,

Defendants-Appellants and Cross-Appellees.


            JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                   Division A
                      Opinion by CHIEF JUDGE BERNARD
                          Welling and Tow, JJ., concur

                          Announced August 26, 2021


Philip J. Weiser, Attorney General, Eric R. Olson, Solicitor General, Abigail M.
Hinchcliff, First Assistant Attorney General, Olivia D. Webster, Senior Assistant
Attorney General II, Mark T. Bailey, Senior Assistant Attorney General II,
Hanah M. Harris, Assistant Attorney General, Denver, Colorado, for Plaintiffs-
Appellees and Cross-Appellants
Connelly Law LLC, Sean Connelly, Denver, Colorado, for Defendants-
Appellants and Cross-Appellees Center for Excellence in Higher Education,
Inc., CollegeAmerica Denver, Inc., CollegeAmerica Arizona, Inc., Stevens-
Henager College, Inc., and CollegeAmerica Services, Inc.

L S Pozner, PLLC, Larry S. Pozner, Denver, Colorado; Gombos Leyton PC,
Steven M. Gombos, Jacob C. Shorter, Fairfax, Virginia, for Defendants-
Appellants and Cross-Appellees Carl Barney, The Carl Barney Living Trust, and
Eric Juhlin
¶1    Certain advertisements are seemingly ubiquitous, appearing

 on the television, on the radio, and in print. As is pertinent to this

 case, one frequently aired television advertisement began, “You’ve

 been lied to. The truth is, the right college degree can lead to a

 higher paying job. And with the right degree from CollegeAmerica

 you could get a better job.”

¶2    According to Colorado’s Attorney General, some ten thousand

 Colorado consumers responded to advertisements such as the one

 quoted above and enrolled in CollegeAmerica. But those

 consumers, the Attorney General alleged, were sold a bill of goods.

 Instead of achieving the career advancement and increased income

 that they were led to expect, they entered degree programs that did

 not prepare them for jobs in their fields of study, and they were left

 saddled with debt that they had no hope of repaying. The Attorney

 General added that CollegeAmerica knew about these deficiencies in

 its programs, but it did not care; it was making money.

¶3    To hear CollegeAmerica tell it, it was filling a critical gap in the

 market, offering nontraditional, often disadvantaged students the

 opportunity to earn marketable degrees in high-demand fields in




                                    1
 less time than local community colleges could, and with a better

 chance of graduating, too.

¶4    In December 2014, the Attorney General and the

 Administrator of the Uniform Consumer Credit Code sued the

 corporate entities and the individuals that made up

 CollegeAmerica’s Colorado operation. (CollegeAmerica also has a

 presence in other states.) We shall refer to the plaintiffs collectively

 as “the Attorney General.” The named corporate defendants were

 the Center for Excellence in Higher Education, Inc., and its

 subsidiaries; the named individual defendants were Carl Barney,

 Eric Juhlin, and the Carl Barney Living Trust. We shall refer to the

 defendants collectively as “CollegeAmerica” unless we need to

 identify them individually. We note that, although the corporate

 defendants and the individual defendants were represented by the

 same counsel during the trial, they are represented by separate

 counsel on appeal.

¶5    The complaint alleged that CollegeAmerica’s efforts to recruit

 consumers and enroll them as CollegeAmerica students violated the

 Colorado Consumer Protection Act, or the CCPA, which we will




                                    2
 shorten to “the Consumer Act,” and Colorado’s Uniform Consumer

 Credit Code, or the UCCC, which we will call “the Credit Code.”

¶6    In particular, the Attorney General alleged that CollegeAmerica

 (1) “knowingly made false representations as to the state

 governmental approval necessary to offer various degrees and

 certifications,” in violation of section 6-1-105(1)(b), C.R.S. 2014; (2)

 “knowingly misrepresented the outcomes and benefits of certain or

 all of [its] degree programs; the characteristics and benefits of its

 loans and scholarships; and the sponsorship, approval[,] or

 affiliation necessary to offer certain degree programs and

 certifications,” in violation of section 6-1-105(1)(e); (3) “knew or

 should have known that [it had] misrepresented the outcomes,

 value[,] and quality of [its] various degree programs,” in violation of

 section 6-1-105(1)(g); (4) engaged in “bait and switch” advertising,

 in violation of section 6-1-105(1)(n)(I), (II); (5) failed to disclose

 material information with the intent to induce consumers to enroll

 as students, in violation of section 6-1-105(1)(u); (6) “failed to obtain

 the necessary authorization to offer certain degree programs,” in

 violation of section 6-1-105(1)(z); and (7) engaged in fraudulent or




                                       3
 unconscionable conduct in inducing consumers to enter into loans,

 in violation of section 5-6-112, C.R.S. 2020.

¶7    The trial court partially dismissed the “bait and switch” claim.

 The court held a four-week bench trial on the remaining claims

 beginning in October 2017.

¶8    The court issued its judgment, which included findings of fact

 and conclusions of law, about two years and nine months later.

 Much of the court’s order was copied verbatim from the Attorney

 General’s proposed order, and one of the reasons we know this is

 because the same typographical errors that appear in the trial

 court’s order are also found in the Attorney General’s proposed

 order.

¶9    The court decided that all the named defendants were jointly

 and severally liable for violating the Consumer Act, and it ordered

 them to pay $3 million in civil penalties; it issued detailed

 injunctions against CollegeAmerica under both the Consumer Act

 and the Credit Code; it denied the Attorney General’s request that

 CollegeAmerica pay back every dollar that its Colorado consumers

 had ever paid on tuition and for fees; and it determined that




                                    4
  CollegeAmerica’s loan program, known as EduPlan, was not

  unconscionable.

¶ 10   CollegeAmerica and the Attorney General appeal the trial

  court’s judgment. CollegeAmerica asserts that the judgment went

  too far; the Attorney General counters that the judgment did not go

  far enough.

¶ 11   Specifically, the corporate defendants contend that the trial

  court erred when it (1) applied a 2019 amendment to the Consumer

  Act — which did away with the Attorney General’s burden of

  proving “significant public impact” — retroactively; (2) deprived

  them of their right to a jury trial; (3) allowed the Attorney General to

  pursue what amounted to a claim for educational malpractice; (4)

  held the corporate defendants liable for conduct that federal

  regulations required, thus substituting its own policy judgments for

  those of the federal regulators; (5) decided the Consumer Act claims

  against them; and (6) deprived them of their right to a fair process

  because its ruling was long delayed and it incorporated so much of

  the Attorney General’s proposed order.

¶ 12   The individual defendants, meanwhile, assert that (1) the

  court erred when it did not require the Attorney General to prove


                                     5
  significant public impact under the Consumer Act; (2) the court

  erred when it denied them the right to a jury trial; (3) the evidence

  presented at trial did not support the imposition of personal liability

  against either Mr. Barney or Mr. Juhlin; and (4) the court

  erroneously imposed liability against the trust under an alter ego

  theory.

¶ 13   The Attorney General replies that the court only committed

  one error: it should have found, as a matter of law, that

  CollegeAmerica’s entire EduPlan loan program was unconscionable.

¶ 14   As we shall explain, we reverse the trial court’s judgment, in

  part, and we remand the case for a new trial. We conclude that

  each of the Consumer Act claims must be retried because the trial

  court erred when it decided that the Attorney General did not have

  to prove that CollegeAmerica’s conduct significantly impacted the

  public. Based on this conclusion, we only address the remaining

  contentions that (1) must be resolved for the purposes of the new

  trial on remand; or (2) would obviate the need for a retrial.




                                     6
       I.     The Trial Court Erred When It Decided That the Attorney
              General Did Not Need to Prove Significant Public Impact

                               A.   Background

¶ 15        Before trial, CollegeAmerica asked the court to order summary

  judgment on two issues related to public impact. First, it argued

  that its programs only impacted “a handful” of students, not the

  public at large. Second, it argued that its mailed advertisements

  containing salary information and statements about the loan

  program did not affect the public because its tracking data showed

  that “no consumers who responded to any of the [s]tarting [s]alary

  [m]ailers enrolled in any of the programs for which starting salary

  information was included; and only six consumers who responded

  to any of the EduPlan [m]ailers enrolled in any program.”

¶ 16        The court disagreed with CollegeAmerica on both issues and

  the larger issue of whether there was any need to prove significant

  public impact at all, explaining that these requests for summary

  judgment presented “what appear[ed] to be a matter of first

  impression in Colorado, which has not been squarely decided by

  any appellate court.” The court explained that the “matter of first

  impression” was whether the Attorney General was required to



                                       7
  “demonstrate a ‘significant public impact’ arising from

  [CollegeAmerica’s] alleged deceptive trade practices in order to prove

  a violation of the [Consumer Act].” The court then ruled that proof

  of a significant public impact was “not applicable to this

  action . . . .”

¶ 17    This issue became more complicated in late March 2019 —

  after the trial, but before the court issued its judgment — when

  House Bill 19-1289 was introduced. As originally drafted, section 1

  of this bill would have amended section 6-1-105 by adding a new

  subsection (4). The new subsection read: “Standing to bring an

  action under this article 1 does not require proof that a deceptive

  trade practice has a significant public impact.” H.B. 19-1289, 72d

  Gen. Assemb., 1st Reg. Sess. (Colo. 2019)(as introduced in House,

  Mar. 29, 2019), https://perma.cc/8Y73-8D4E.

¶ 18    In early April 2019, a division of this court announced State ex

  rel. Weiser v. Castle Law Group, LLC, 2019 COA 49, ¶ 105. The

  division in Castle held that the Attorney General was required to

  prove public impact in cases brought under the Consumer Act.

¶ 19    Then, at the end of April, the legislature amended the bill.

  Instead of amending the statute to add a new subsection (4) to


                                     8
  section 6-1-105 and eliminating significant public impact as a

  standing requirement for anyone to bring a Consumer Act claim, a

  new section 1 of the bill added the following language as the last

  sentence of section 6-1-103, C.R.S. 2020: “An action under this

  article 1 brought by the attorney general or a district attorney does

  not require proof that a deceptive trade practice has a significant

  public impact.” H.B. 19-1289, 72d Gen. Assemb., 1st Reg. Sess.

  (Colo. 2019)(as revised, April 30, 2019)(emphasis added),

  https://perma.cc/AP2J-WA6Z. The General Assembly eventually

  passed an amended bill containing this language, and the Governor

  signed the amended bill into law in late May 2019.

¶ 20   So it is no surprise that, after the Governor signed the bill, the

  Attorney General filed a motion in this case asking the trial court to

  hold, as a matter of law, that, because of the bill, “Castle [was] . . .

  no longer controlling, and the . . . [trial court should] stand by its

  ruling that the [Attorney General was] not required to prove

  significant public impact.”

¶ 21   The trial court addressed this motion in its final judgment. It

  decided that the bill “preserved the significant public impact

  requirement in a private action brought under the [Consumer Act]


                                      9
  . . . but clarified that the requirement did not apply to an action

  brought by the Attorney General or a district attorney.”

             B.    History of the Public Impact Requirement

¶ 22   Before our General Assembly passed the bill in 2019, the

  Consumer Act did not include the phrase “significant public

  impact.” Rather, the phrase originated in case law.

¶ 23   In Hall v. Walter, 969 P.2d 224, 233-35 (Colo. 1998), our

  supreme court, relying on Hangman Ridge Training Stables, Inc. v.

  Safeco Title Insurance Co., 719 P.2d 531, 535 (Wash. 1986), set

  forth five elements that had to be proven in a “private cause of

  action” to prevail on a Consumer Act claim:

       (1) the defendant engaged in an unfair or deceptive trade

       practice;

       (2) the challenged practice occurred in the course of the

       defendant’s business, vocation, or occupation;

       (3) it “significantly impact[s] the public as actual or potential

       consumers of the defendant’s goods, services, or property,”

       Hall, 969 P.2d at 234;

       (4) the plaintiff suffered injury in fact to a legally protected

       interest; and


                                     10
       (5) the challenged practice caused the plaintiff’s injury.

¶ 24   Looking at the public impact requirement specifically, the

  court wrote that previous Colorado cases had “recognized” that the

  Consumer Act (1) was “clearly enacted to control various deceptive

  trade practices in dealing with the public.” Id. (quoting People ex rel.

  Dunbar v. Gym of Am., Inc., 177 Colo. 97, 107, 493 P.2d 660, 665

  (1972)); and (2) “regulates practices which ‘because of their nature,

  may prove injurious, offensive, or dangerous to the public.’” Id.

  (quoting People ex rel. Dunbar, 177 Colo. at 107, 493 P.2d at 665).

  Because of this strong emphasis, to fall under the Consumer Act’s

  coverage, a “challenged practice must significantly impact the

  public as actual or potential consumers of the defendant’s goods,

  services, or property.” Id.

¶ 25   Although Hall involved a private cause of action, the supreme

  court then explained how these elements applied to a case brought

  by the Attorney General.

¶ 26   The court began by recognizing, as we have above, that the

  General Assembly’s purpose in enacting the Consumer Act was to

  “prevent[] deceptive trade practices that ‘may prove injurious,

  offensive, or dangerous to the public’” and that the “first three


                                     11
  elements [listed in section 6-1-112] address this purpose.” Id. at

  236 (quoting People ex rel. Dunbar, 177 Colo. at 111, 493 P.2d at

  667). But the court added that “the fourth and fifth elements” —

  that the plaintiff suffered an injury in fact and that the defendant’s

  conduct caused it — “address whether the impact” of a defendant’s

  “actions is such that the . . . plaintiff . . . has a cause of action

  under the statute.” Id. In other words, it was the fourth and fifth

  elements that “distinguish a private [Consumer Act case] from . . .

  an attorney general’s action for civil penalties.” Id. Indeed, “the

  latter” — an Attorney General’s action — “requires no showing of

  either actual injury or causation.” Id. The takeaway from Hall is

  clear: although the Attorney General does not need to prove the

  fourth or the fifth element, the Attorney General must prove the first

  three elements, which include a significant public impact.

¶ 27   Over twenty years later, the division announced Castle. (We

  note that our supreme court has not revisited this issue since Hall.)

  Castle involved an appeal of a Consumer Act judgment in which the

  defendants contended that the Attorney General had not met its

  burden to prove significant public impact. The Attorney General

  countered that the State “did not need to prove a significant public


                                      12
  impact in a civil enforcement action.” Castle, ¶ 105. The division

  rejected the Attorney General’s contention for three reasons.

¶ 28   First, the division decided that, “although the supreme court

  did not say so directly” in Hall, it implied that the Attorney General

  must prove the first three elements under section 6-1-112, which

  included proof of a significant public impact. Id. at ¶ 108. And, to

  the extent the operative language in Hall may have been dicta, the

  division found it to be persuasive. Id.

¶ 29   Then, the division held that requiring the Attorney General to

  prove public impact aligned with the Consumer Act’s legislative

  purpose of protecting the public interest. Id. at ¶ 109; see People ex

  rel. Dunbar, 177 Colo. at 112, 493 P.2d at 667 (The Consumer Act’s

  purpose is to regulate practices that “because of their nature, may

  prove injurious, offensive, or dangerous to the public.”).

¶ 30   Last, the division observed, as did our supreme court in Hall,

  that Colorado courts “have heavily relied on Washington state law

  in interpreting our own consumer protection law, and that

  jurisdiction requires [an] attorney general to prove the first three

  elements in a government enforcement action,” including proof of

  public impact. Id. at ¶ 110 (citation omitted); see Crowe v. Tull, 126


                                    13
  P.3d 196, 203 (Colo. 2006)(“We have previously looked to decisions

  of the Supreme Court of Washington for guidance in interpreting”

  the Consumer Act.).

¶ 31   Even though Castle was announced before the trial court

  entered its judgment in this case, the court declined to follow it.

  Instead, the court applied the newly amended version of section

  6-1-103 from the bill, which was enacted after Castle was

  announced and which the court described as a clarification of the

  law “for the purpose of making plain what the legislation had been

  all along.”

¶ 32   But was the bill truly a clarification of what the law “had been

  all along,” or did it, in fact, change the law? The answer to this

  question is critical to the outcome of this appeal because whether

  the General Assembly clarified the law or changed it leads to

  different results.

          • If, on the one hand, the General Assembly clarified the

                law, then we would conclude that the Attorney General

                was not required to prove that CollegeAmerica’s conduct

                had a significant public impact.




                                      14
          • If, on the other hand, the General Assembly changed the

            law, there are two possible results.

               o If the General Assembly intended the change to

                  apply retroactively, we would still conclude that the

                  Attorney General was not required to prove a

                  significant public impact.

               o But, if the General Assembly did not intend the

                  change to apply retroactively, then Hall and Castle

                  would lead us to conclude that the Attorney General

                  was still required to prove a significant public

                  impact in this case.

¶ 33   We next proceed to answer the question of whether the

  General Assembly changed or clarified the law.

                      C.   Change or Clarification?

                                1.    Law

¶ 34   When the General Assembly amends a statute, we presume

  that it intends to change the law, not simply to clarify it. Corsentino

  v. Cordova, 4 P.3d 1082, 1091 (Colo. 2000). This presumption can

  be rebutted, however, by showing that the General Assembly meant

  only to clarify an existing ambiguity in the statute. Acad. of Charter


                                     15
  Schs. v. Adams Cnty. Sch. Dist. No. 12, 32 P.3d 456, 464 (Colo.

  2001). If an amendment merely clarifies an ambiguity, the law

  remains unchanged. Id.

¶ 35   Colorado courts apply a three-part analysis to distinguish

  between a change and a clarification. Williams v. Dep’t of Pub.

  Safety, 2015 COA 180, ¶¶ 92-93. First, a court considers whether

  the prior version of the statute was ambiguous; second, the court

  looks to the legislative history, including statements made by the

  bill’s sponsors regarding its purpose; and third, the court considers

  the statute’s plain language to determine if the General Assembly

  intended to clarify, not change, the statute. Id.

                              2.   Analysis

¶ 36   We conclude, for the following reasons, that applying the

  three-part analysis here does not rebut the presumption that the

  General Assembly intended to change, rather than clarify, the

  Consumer Act.

¶ 37   First, the prior version of the Consumer Act was not

  ambiguous about requiring the Attorney General to prove

  significant public impact. Rather, Hall imposed this responsibility

  more than two decades before the General Assembly passed House


                                    16
  Bill 19-1289. See City of Colorado Springs v. Powell, 156 P.3d 461,

  468 (Colo. 2007)(“These decisions, in conjunction with the General

  Assembly’s inaction in addressing the interpretations therein, lead

  us to the conclusion that there was no ambiguity . . . .”).

¶ 38   Largely ignoring Hall, the Attorney General instead focuses on

  Castle, suggesting that this decision was what prompted the

  General Assembly to step in and “clarify the law.” But the timing of

  the bill does not clearly support this contention because when the

  bill was first introduced — which was before Castle was announced

  — it contained language that affected the obligation of any party —

  public or private — to prove significant public impact in a

  Consumer Act case: “Standing to bring an action under this article

  1 does not require proof that a deceptive trade practice has a

  significant public impact.”

¶ 39   It is true that the bill was amended post-Castle to refer

  specifically to the elements of a Consumer Act claim brought by the

  Attorney General: “An action under this article 1 brought by the

  attorney general . . . does not require proof that a deceptive trade

  practice has a significant public impact.” But this amendment does

  not affect the fact that, pre-Castle, the General Assembly was


                                    17
  already tinkering with the requirement of proving a significant

  public impact.

¶ 40   Second, the legislative history of the bill is ambiguous as to

  whether the General Assembly intended for the significant public

  impact provision to be a mere clarification of the law. The existence

  of this ambiguity means that there is no “clear indication” that the

  General Assembly intended to clarify the law, see Dep’t of Transp. v.

  Gypsum Ranch Co., 244 P.3d 127, 131 (Colo. 2010), so the

  presumption that the bill changed the law has not been rebutted.

¶ 41   For example, during a committee hearing, one of the bill’s

  sponsors said that the bill “removes a case law requirement for

  significant public impact.” Hearings on H.B. 19-1289 before the S.

  Judiciary Comm., 72d Gen. Assemb., 1st Reg. Sess. (Apr. 24,

  2019)(statement of Mike Foote, Colorado State Senator). He

  explained that, in 1998, our supreme court had “address[ed] the

  elements that would have to be proven by either a private party in a

  private cause of action” or by the “[A]ttorney [G]eneral . . . about

  what would be a violation of” the Consumer Act. Id. Referring to

  Hall, the sponsor continued by saying that it “pretty much put in

  this requirement that [there] had to [be] a significant public impact


                                     18
  before it could be addressed under the Consumer Act.” Id.; see also

  Novak v. Craven, 195 P.3d 1115, 1122 (Colo. App. 2008)(“[T]he

  testimony before the House and Senate Judiciary Committees of the

  General Assembly reflects that the overriding purpose of the 2008

  amendment was to alter the legal precedent established nearly a

  decade ago . . . .”).

¶ 42    In addition to these statements, other legislative history

  suggests that the bill’s purpose was to change the law, not clarify it:

           • an attachment to the sponsor’s legislative packet stated:

              “Colorado is 1 of only 7 states that require proof of public

              harm/impact,” Hearings on H.B. 19-1289 before the H.

              Judiciary Comm., 72d Gen. Assemb., 1st Reg. Sess.,

              attach. H (Apr. 9, 2019); and

           • the elected Attorney General testified before one of the

              General Assembly’s committees that

                 o eliminating the requirement of proving a significant

                    public impact would beneficially affect when the

                    Attorney General’s office could initiate a consumer

                    protection case because instead of waiting until a

                    fraudster has committed one hundred instances of

                                     19
                  fraud, “[we are] able to act quicker . . . to prevent

                  more harm from happening”; and

               o the reason the Attorney General’s office may not

                  have “act[ed] earlier” in some fraud cases was

                  “because we have a statutory bar that prohibited us

                  from [doing so].”

            Hearings on H.B. 19-1289 before the H. Judiciary

            Comm., 72d Gen. Assemb., 1st Reg. Sess. (Apr. 9,

            2019)(statement of Phil Weiser, Colorado Attorney

            General).

¶ 43   At the same time, the Attorney General points to testimony by

  a second sponsor of the bill who said that the significant public

  impact requirement — which he acknowledged had been “a

  threshold requirement” for the past twenty-one years — is “not an

  element” that the General Assembly “ever really agreed to” and is

  “contrary to the very spirit and intent of the [Consumer Act].”

  Hearings on H.B. 19-1289 before the H. Judiciary Comm., 72d Gen.

  Assemb., 1st Reg. Sess. (Apr. 9, 2019)(statement of Mike Weissman,

  Colorado State Representative).




                                      20
¶ 44   This statement, the Attorney General says, shows that the bill

  was intended to clarify the law — that is, it was never the General

  Assembly’s intent to have the significant public impact requirement

  apply to Consumer Act claims initiated by the Attorney General.

  But, when the second sponsor made this statement, he was talking

  about the original version, which would have removed the

  significant public impact requirement for all Consumer Act claims,

  not just those initiated by the Attorney General. So, given the

  timing of this statement and the version of the bill that the second

  sponsor was addressing at the time, the second sponsor’s statement

  sheds little light on the question of whether the amended bill that

  eventually became law was intended as a clarification or a change.

¶ 45   Even so, “[a] legislative statement ‘cannot control the

  interpretation of an earlier enacted statute.’” People v. Vigil, 251

  P.3d 442, 449 (Colo. App. 2010)(quoting O’Gilvie v. United States,

  519 U.S. 79, 90 (1996)). Indeed, the General Assembly has

  amended the Consumer Act repeatedly since Hall was decided, but

  until House Bill 19-1289, it had not addressed the Attorney

  General’s obligation to prove a significant public impact. “When the

  legislature reenacts or amends a statute and does not change a


                                    21
  section previously interpreted by settled judicial construction, it is

  presumed that it agrees with [the] judicial construction of the

  statute.” Tompkins v. DeLeon, 197 Colo. 569, 571, 595 P.2d 242,

  243-44 (1979). So, as is pertinent to this part of our analysis,

  “where an existing statute has already undergone construction by a

  final judicial authority, further legislative amendment necessarily

  reflects the legislature’s understanding of that construction, or

  perhaps simply disagreement with how it is being (or fear of how it

  is likely to be) interpreted by other courts.” Union Pac. R.R. Co. v.

  Martin, 209 P.3d 185, 188-89 (Colo. 2009). Such an amendment

  “can fairly be presumed to intend a change in the law — the law as

  the amending legislature believes it to be following earlier judicial

  construction — but it implies virtually nothing about original

  legislative intent.” Id.

¶ 46   This brings us to the third part of our analysis: we conclude

  that the language of the bill does not rebut the presumption that

  the General Assembly intended to change the law. For example,

  there is no statement in the bill that “it merely clarifies” the

  Consumer Act. See Williams, ¶ 94. To the contrary, the bill title

  states that it “concern[s] the creation of additional protections in the


                                     22
  Colorado consumer code.” Ch. 268, 2019 Colo. Sess. Laws 2515

  (emphasis added). Such language indicates an intent to change the

  law. See Powell, 156 P.3d at 466 (Bill language referring to

  “‘modifications of, and additions to’ . . . suggests a legislative

  recognition that the amendment creates substantive changes to the

  law.”). And the bill made substantive changes to the Consumer Act,

  such as including reckless conduct to the definitions of consumer

  protection violations and adding penalties for defrauding the

  elderly. 2019 Colo. Sess. Laws at 2516-17.

¶ 47   Nonetheless, the Attorney General points to the applicability

  clause of the bill, which states that “[s]ections 2 and 3 of this act

  apply to civil actions filed on or after the effective date of this act.

  Section 4 of this act applies to judgments entered into on or after

  the effective date of this act.” 2019 Colo. Sess. Laws at 2517.

  Because this clause “contains no effective date for Section 1” (where

  the significant public impact requirement was addressed), the

  Attorney General submits that the General Assembly must have

  intended to clarify “what the law has always been.” But the

  absence of an effective date, without more, does not constitute a




                                      23
  “clear indication” that the General Assembly intended to clarify the

  law. Union Pac. R.R. Co., 209 P.3d at 188.

¶ 48   Perhaps recognizing that overcoming this presumption is a

  steep hill to climb, the Attorney General alternatively argues that,

  even if the bill changed the law, “the amendment would still apply

  retroactively.” As we shall explain next, we disagree with that

  contention, too.

                     D.   Prospective or Retroactive?

                                 1.    Law

¶ 49   Absent legislative intent to the contrary, a statute is presumed

  to operate prospectively, meaning it only applies to events occurring

  after its effective date. § 2-4-202, C.R.S. 2020; In re Estate of

  DeWitt, 54 P.3d 849, 854 (Colo. 2002). By contrast, a statute

  operates retroactively if it applies to events that have already

  occurred or to rights and obligations that existed before its effective

  date. DeWitt, 54 P.3d at 854. The presumption of prospective

  application is rooted in policy considerations, such as the notion of

  fair play and the desire to promote stability in the law. Powell, 156

  P.3d at 464. To overcome this presumption, a statute must reveal a




                                      24
  clear legislative intent to have the statute applied retroactively.

  DeWitt, 54 P.3d at 854.

¶ 50   While express language from the General Assembly stating its

  intent for a statute to be applied retroactively is not required for us

  to decide that it applies retroactively, it is “certainly the most

  efficient and obvious manner of communicating such a desire.”

  Powell, 156 P.3d at 466.

                               2.    Analysis

¶ 51   The General Assembly’s power to abrogate case law remains

  subject to the principle that, “unless intent to the contrary is

  shown, legislation shall apply only to those transactions occurring

  after it takes effect.” Powell, 156 P.3d at 464. We recognize that

  “express retroactivity language is unnecessary” and that “an intent

  that a statute operate retroactively may be implied.” In re Marriage

  of Weekes, 2020 COA 16, ¶ 26. But we nonetheless conclude that

  there is no clear indication in the statute, either express or implied,

  expressing an intent that section 1 apply retroactively. As a result,

  we further conclude that the presumption that the General

  Assembly intended section 1 to apply only prospectively controls

  our decision.


                                     25
¶ 52   First, the bill does not state that the public impact language in

  section 1 is to be applied retroactively. If the General Assembly had

  intended for section 1 of the bill to be retroactive, it could have said

  so. People v. Griffin, 397 P.3d 1086, 1089 (Colo. App. 2011). And it

  knows how to say so. See § 18-1.3-401.5(1), C.R.S. 2020

  (sentencing ranges “only apply to a conviction for a drug felony

  offense . . . committed on or after October 1, 2013”); see also Ch.

  244, sec. 1, 2009 Colo. Sess. Laws 1099 (containing a legislative

  declaration stating that it was the General Assembly’s intent in

  enacting a statute “to clarify” the meaning of certain parts of the

  criminal theft statute).

¶ 53   Second, as we have shown above, the General Assembly

  expressly made other sections of the bill retroactive in the

  applicability clause. See Taylor Morrison of Colo., Inc. v. Bemas

  Constr., Inc., 2014 COA 10, ¶ 23 (“[W]hen legislation purports to

  apply to actions filed ‘on or after’ a certain date, such language

  necessarily requires retroactive application of the statute because

  for an action to be filed on the effective date, it must have accrued

  prior to that date.”). By making these sections retroactive, and by

  excluding section 1 from that statement, we conclude that the


                                     26
  General Assembly expressed at least some intent that section 1 is

  not to be applied retroactively. See Well Augmentation Subdistrict of

  Cen. Colo. Water Conservancy Dist. v. City of Aurora, 221 P.3d 399,

  419 (Colo. 2009)(“When the General Assembly includes a provision

  in one section of a statute, but excludes the same provision from

  another section, we presume that the General Assembly did so

  purposefully.”); Holcomb v. Jan-Pro Cleaning Sys. of S. Colo., 172

  P.3d 888, 894 (Colo. 2007)(“We do not add words to the statute or

  subtract words from it.”); Riley v. People, 104 P.3d 218, 221 (Colo.

  2004)(“The presence of one exception is generally construed as

  excluding other exceptions.”); Beeghly v. Mack, 20 P.3d 610, 613

  (Colo. 2001)(“Under the rule of interpretation expressio unius

  exclusio alterius, the inclusion of certain items implies the exclusion

  of others.”); A.C. v. People, 16 P.3d 240, 243 (Colo. 2001)(“The court

  will not create an exception to a statute that the plain meaning does

  not suggest or demand.”).

¶ 54   Based on these conclusions, we next conclude that Hall

  required the Attorney General to prove significant public impact as

  part of its case. Recognizing this possibility, both parties ask us to

  decide whether the Attorney General’s evidence met the burden of


                                    27
  proof in this case: the Attorney General asks us to hold that “the

  record establishes that [CollegeAmerica’s] predatory practices had a

  significant impact on Coloradans”; CollegeAmerica responds that,

  for the claims “involving only a few students, judgment should be

  entered [for them] . . . as a matter of law.”

¶ 55   But whether there is a significant public impact in a

  Consumer Act case is a question of fact. One Creative Place, LLC v.

  Jet Ctr. Partners, LLC, 259 P.3d 1287, 1289-90 (Colo. App. 2011).

  In this case, the trial court decided that the Attorney General did

  not have to prove that there had been a significant public impact,

  so it did not make any factual findings on this issue. As a result,

  we do not know whether the court would have decided the case

  differently if it had made such findings.

¶ 56   More importantly, based on the trial court’s rulings —

  including a pretrial ruling that the Attorney General would not be

  required to prove significant public impact to prevail on its

  Consumer Act claims — the parties lacked the incentive to present

  evidence, rebut evidence, and develop a record on this issue. Cf.

  Zwick v. Simpson, 193 Colo. 36, 39, 572 P.2d 133, 134 (1977)(“[I]t

  would be inequitable to foreclose the possibility of recovery because


                                     28
  the plaintiff failed to present evidence on a theory of damages which

  the trial court felt was inapplicable.”). We therefore conclude that

  we must reverse the trial court’s judgment on this ground and

  remand this case for a new trial on all the Consumer Act claims.

  See Carousel Farms Metro. Dist. v. Woodcrest Homes, Inc., 2019 CO

  51, ¶ 18 (observing that trial courts find facts while appellate courts

  pronounce the law).

  II.   CollegeAmerica Did Not (and Does Not) Have a Right to a Jury
                                   Trial

¶ 57    CollegeAmerica next contends that it was entitled to a jury

  trial. We disagree.

                A.    Preservation and Standard of Review

¶ 58    CollegeAmerica asked for a jury trial. The Attorney General

  moved to strike the jury demand. The trial court granted the

  motion to strike, reasoning that, under People v. Shifrin, 2014 COA

  14, the basic thrust of the action was equitable, not legal, in nature.

  We review the issue de novo. Shifrin, ¶ 14.

                                  B.    Law

¶ 59    There is no constitutional right to a jury trial in a civil case in

  Colorado. Setchell v. Dellacroce, 169 Colo. 212, 215, 454 P.2d 804,



                                       29
  806 (1969). Rather, the right is derived from C.R.C.P. 38. Id.

  Under Rule 38, it is the character of the action that determines

  whether an issue of fact will be tried to a court or to a jury. Kaitz v.

  Dist. Ct., 650 P.2d 553, 554 (Colo. 1982). Legal actions go to a jury.

  Am. Fam. Mut. Ins. Co. v. DeWitt, 218 P.3d 318, 322 (Colo. 2009).

  Equitable actions do not. Id.

¶ 60   To determine whether an action is legal or equitable in nature,

  courts engage in a claim-by-claim review of a plaintiff’s complaint.

  Mason v. Farm Credit of S. Colo., ACA, 2018 CO 46, ¶ 11. If the

  complaint contains only legal claims, then the case will be tried to a

  jury (assuming, that is, that a jury was timely demanded and that

  the requisite fee was paid). Id. If the complaint contains only

  equitable claims, then the case will be tried to the court. Id. If the

  complaint contains both legal and equitable claims, then the court

  “must look to the overall character of the action to determine

  whether it is fundamentally legal or equitable.” Id.

¶ 61   There are two ways to assess whether a claim is legal or

  equitable. Peterson v. McMahon, 99 P.3d 594, 597 (Colo. 2004).

  The first method is to examine the nature of the remedy sought. Id.

  Generally, legal claims seek monetary damages, while equitable


                                     30
  claims seek to invoke the coercive powers of the court. Id. The

  second method is to examine the historical nature of the right the

  plaintiff wants to enforce. Id. For example, a claim is equitable

  when the plaintiff “is seeking to enforce a right originally created in

  or decided by equity courts.” Id. at 597-98. The remedial method is

  preferred to the historical. Mason, ¶ 27.

                                C.    Analysis

¶ 62      In this case, the Attorney General pled six claims seeking relief

  under the Consumer Act and one claim seeking relief under the

  Credit Code. As relief, the Attorney General sought (1) a declaration

  that CollegeAmerica’s conduct violated the Consumer Act and the

  Credit Code; (2) an order permanently enjoining CollegeAmerica

  “from engaging in any deceptive trade practices and unconscionable

  transactions”; (3) “appropriate orders” to prevent future

  misconduct; (4) a judgment “for restitution, disgorgement, or other

  equitable relief”; (5) an order requiring CollegeAmerica to pay civil

  penalties; and (6) an order requiring CollegeAmerica to pay the fees

  and costs that the Attorney General had incurred in pursuing the

  case.




                                      31
¶ 63   CollegeAmerica asserts that it was entitled to a jury trial

  because the monetary relief requested by the Attorney General

  “overwhelmed” the equitable relief requested, thereby revealing the

  fundamentally legal character of the action. To support this

  contention, it points to the trial court’s decision to deny preliminary

  injunctive relief and the Attorney General’s eventual request for $3

  million in civil penalties and more than $200 million in restitution

  and disgorgement (amounts that were unknown when the

  complaint was filed).

¶ 64   But, “whether an action is legal or equitable is dictated only by

  the claims in a plaintiff’s complaint.” Mason, ¶ 11 (emphasis

  added). Accordingly, information that came to light after the

  Attorney General filed the complaint is irrelevant to our analysis.

¶ 65   What is more, the fact that a plaintiff is seeking money — even

  large sums of money — does not alone transform an equitable

  action into a legal one. See Cont’l Title Co. v. Dist. Ct., 645 P.2d

  1310, 1318 (Colo. 1982)(“[N]ot all forms of monetary relief need

  necessarily be characterized as legal relief for purposes of the jury

  trial requirement.”); see also Snow Basin, Ltd. v. Boettcher & Co.,

  805 P.2d 1151, 1154 (Colo. App. 1990)(even where a plaintiff seeks


                                     32
  to recover money damages, a jury trial is not required if “the

  essence” of the action is equitable).

¶ 66   Beginning with the Consumer Act claims, we conclude that

  Shifrin is persuasive. In that case, as in this one, the Attorney

  General brought an action under the Consumer Act seeking

  injunctive relief, civil penalties, restitution, and disgorgement.

  Shifrin, ¶ 12. Noting that a majority of states, including

  Washington, treat similar consumer protection actions as equitable

  in nature, the division concluded that the defendant was not

  entitled to a jury trial. Id. at ¶¶ 18-22. The division explained that

  the Consumer Act serves primarily to deter and to punish deceptive

  trade practices, not to compensate injured parties. Id. at ¶ 21 (first

  citing Hall, 969 P.2d at 231; and then citing May Dep’t Stores Co. v.

  State ex rel. Woodard, 863 P.2d 967, 972 (Colo. 1993)). So,

  although the Consumer Act provides for civil penalties, restitution,

  and disgorgement, those monetary consequences are ancillary to

  the Act’s equitable thrust. Id. at ¶¶ 20-21. We agree with Shifrin,

  so we therefore conclude that the Consumer Act claims in this case

  are equitable.




                                     33
¶ 67   Turning to the Credit Code claim, we observe that the Credit

  Code does not provide for a jury trial as a matter of right. See

  § 5-6-115, C.R.S. 2020 (a defendant may request a jury trial). But,

  even assuming that the Credit Code claim in this case is legal, not

  equitable, in nature, we nonetheless conclude that the overall

  character of the action is equitable because the Consumer Act

  claims are more numerous and more substantive than the Credit

  Code claim. See Mason, ¶ 32.

¶ 68   Last, we note that the individual defendants assert that they

  were entitled to a jury trial because an individual defendant’s

  personal liability for corporate wrongdoing is a question of fact that

  must be resolved by a jury. We do not read the case that they cite

  for that proposition, Hoang v. Arbess, 80 P.3d 863 (Colo. App.

  2003), so broadly.

¶ 69   The issue in Hoang was whether the trial court erred when it

  usurped the power of the jury — the case’s fact finder — by entering

  a directed verdict when the evidence did not support such a verdict.

  Id. at 868. In concluding that the trial court had erred, the division

  focused on the sufficiency of the evidence that had been presented

  at trial, explaining that “there was sufficient evidence presented


                                    34
  that defendant knew or should have known [about certain conduct].

  Hence, the issue of defendant’s negligence should not have been

  taken from the jury by directed verdict.” Id. at 869.

¶ 70      But Hoang does not say that only a jury could have weighed

  the evidence and determined whether the defendant was liable. For

  example, if the fact finder in Hoang had been the court instead of

  the jury, the defendant’s personal liability would have remained a

  question of fact. The only difference would have been that, rather

  than moving for a directed verdict under C.R.C.P. 50 at the close of

  the plaintiffs’ case, the defendant would have moved to dismiss

  under C.R.C.P. 41(b)(1). Gold Hill Dev. Co., L.P. v. TSG Ski & Golf,

  LLC, 2015 COA 177, ¶ 44.

¶ 71      We conclude that CollegeAmerica was not entitled to a jury

  trial when this case was originally tried and that it will not be

  entitled to one on remand.

   III.   The Consumer Act Claims Are Not Barred by the Educational
                            Malpractice Doctrine

¶ 72      The corporate defendants contend that the Attorney General’s

  first three claims constitute “improper qualitative attacks” on the

  education that CollegeAmerica provided. We address this issue



                                     35
  only to the extent that it was raised in a pretrial motion to dismiss.

  To the extent that this contention is based on evidence submitted at

  trial, we will not address it because we are reversing the judgment

  and remanding the case for a new trial.

¶ 73   As we shall explain, we disagree that the Consumer Act claims

  are barred by the educational malpractice doctrine.

                             A.   Preservation

¶ 74   The corporate defendants asked the trial court to dismiss the

  Attorney General’s first three claims, arguing that they were

  “improperly premised upon challenging the value of a

  CollegeAmerica education, in violation of the bar on claims for

  educational malpractice and the mandatory deference to decisions

  made by educational accrediting organizations.” The court denied

  the motion, deciding that these claims were not premised on “the

  quality of [CollegeAmerica’s] educational programs.”

                        B.    Standard of Review

¶ 75   We review the trial court’s ruling on a motion to dismiss under

  C.R.C.P. 12(b)(5) de novo. Ragan v. Ragan, 2021 COA 75, ¶ 14. In

  resolving a motion to dismiss, we accept all factual allegations in

  the complaint and attachments as true, viewing them in the light


                                    36
  most favorable to the plaintiff. Froid v. Zacheis, 2021 COA 74, ¶ 18.

  To state a claim upon which relief can be granted, “a party must

  plead sufficient facts that, if taken as true, suggest plausible

  grounds to support” the claim. Patterson v. James, 2018 COA 173,

  ¶ 23 (citing Warne v. Hall, 2016 CO 50, ¶ 24).

                              C.    Analysis

¶ 76   The corporate defendants assert that the Consumer Act “does

  not allow courts to value college education.” Yet, according to the

  corporate defendants, the allegations in the complaint — such as

  the claim that CollegeAmerica “misrepresented the outcomes, value

  and quality of their various degree programs” — ask the court to do

  just that.

¶ 77   The corporate defendants rely on CenCor, Inc. v. Tolman, 868

  P.2d 396, 398 (Colo. 1994), in which our supreme court held that

  challenges to “the general quality of educational experiences

  provided to students have generally been rejected.” See also Tolman

  v. CenCor Career Colls., Inc., Div. of CenCor, Inc., 851 P.2d 203, 205

  (Colo. App. 1992)(“Since education is a collaborative and subjective

  process whose success is largely reliant on the student, and since

  the existence of such outside factors as a student’s attitude and


                                    37
  abilities render it impossible to establish any quality or curriculum

  deficiencies as a proximate cause to any injuries, we rule that there

  is no workable standard of care here and defendant would face an

  undue burden if forced to litigate its selection of curriculum and

  teaching methods.”), aff’d, 868 P.2d 396.

¶ 78   But, in this case, the Attorney General’s claims do not pertain

  to the quality of the education provided by CollegeAmerica. For

  example, none of the allegations relate to the quality of the

  instructors or curriculum at CollegeAmerica. Instead, the

  allegations are based on specific representations made by

  CollegeAmerica in its advertisements and during the admissions

  process — such as telling students that they could pursue a degree

  in sonography, get certified as an emergency medical technician, or

  qualify to sit for the limited scope radiology examination. See

  Tolman, 868 P.2d at 399 (holding claims based on an institution’s

  failure to provide “specifically promised educational services” are

  allowed). Such claims do not fall within the realm of educational

  malpractice. See Ross v. Creighton Univ., 957 F.2d 410, 416 (7th

  Cir. 1992)(rejecting claims of educational malpractice that ask the

  court “to evaluate the course of instruction . . . [and] review the


                                     38
  soundness of the method of teaching that has been adopted by an

  educational institution” (quoting Paladino v. Adelphi Univ., 454

  N.Y.S.2d 868, 872 (App. Div. 1982))).

¶ 79   Further, we agree with the trial court that CollegeAmerica was

  not excluded from the purview of the Consumer Act simply because

  it is an educational institution that is subject to other regulation

  and oversight. “Our cases have consistently applied the [Consumer

  Act] to advertising and marketing practices that fit within its tenets

  based on the applicability of the Act to the actions alleged and

  without regard to the occupational status of the defendant.” Crowe,

  126 P.3d at 202.

¶ 80   This reasoning lines up with the rationale of cases in other

  jurisdictions that allow consumer protection act claims based on

  educational services. See, e.g., Alsides v. Brown Inst., Ltd., 592

  N.W.2d 468, 474 (Minn. Ct. App. 1999)(“[N]othing in the statute or

  caselaw precludes application of the act to educational services

  provided by a private, proprietary, for-profit educational

  institution.”); Scott v. Ass’n for Childbirth at Home, Int’l, 430 N.E.2d

  1012, 1015 (1981)(“[P]urchasers of educational services may be as




                                     39
  much in need of protection against unfair or deceptive practices in

  their advertising and sale as are purchasers of any other service.”).

¶ 81   Accordingly, we conclude that the record and the law support

  the trial court’s decision to deny the corporate defendants’ motion

  to dismiss.

        IV.     CollegeAmerica’s Use of National Wage Data in Its
                 Advertisements Does Not Shield It from Liability

¶ 82   The corporate defendants next contend that “colleges cannot

  be liable for advertising truthful federal wage data that [the

  Department of Education] requires them to disclose.” To the extent

  that this contention is based on evidence presented during the trial,

  we do not address it because we have reversed the judgment, and

  we are remanding the case for a new trial. But, to the extent the

  corporate defendants assert that, as a matter of law, CollegeAmerica

  cannot be held liable under the Consumer Act for using national

  wage data in its advertisements, we disagree.

                             A.   Background

¶ 83   As is pertinent to this issue, the crux of the Attorney General’s

  case concerning CollegeAmerica’s advertisements was that it

  routinely used national wage data to imply that, by attending



                                    40
  CollegeAmerica, consumers could expect to earn incomes similar to

  those being advertised, when, in reality, CollegeAmerica graduates

  made significantly less money. But, according to the corporate

  defendants, a federal regulation, 34 C.F.R. § 668.6 (2019), required

  CollegeAmerica to disclose the national wage data to prospective

  students, so they cannot be held liable under the Consumer Act’s

  section 6-1-106(1)(a), C.R.S. 2020, which we describe next.

                                B.    Law

¶ 84   Section 6-1-106(1)(a) provides that the Consumer Act does not

  apply to “[c]onduct in compliance with the orders or rules of, or a

  statute administered by, a federal, state, or local governmental

  agency.” Our supreme court has twice explained what this means.

¶ 85   First, in Showpiece Homes Corp. v. Assurance Co. of America,

  38 P.3d 47 (Colo. 2001), the court reasoned that section

  6-1-106(1)(a) “exempts only those actions that are ‘in compliance’

  with other laws,” and “[c]onduct amounting to deceptive or unfair

  trade practices . . . would not appear to be ‘in compliance’ with

  other laws.” Id. at 56. Moreover, the court emphasized that the

  section exists to avoid conflicts between laws, and, therefore, only

  those activities specifically authorized by a regulation or another


                                     41
  statute are exempt. Id. Noting that “almost every business is

  subject to some type of regulation,” the court made clear that “the

  mere existence of a regulatory body to oversee certain standards of

  an industry does not remove all acts and practices of that industry

  from the provisions of the [Consumer Act].” Id. at 56-57.

¶ 86   Then, in Crowe, a case concerning deceptive advertising, the

  court reaffirmed that section 6-1-106(1)(a) “does not . . . grant a

  wholesale exemption to any industry or occupation that is subject

  to regulation.” Crowe, 126 P.3d at 207.

                              C.    Analysis

¶ 87   The corporate defendants submit that CollegeAmerica’s use of

  national wage data in its advertisements complied with 34 C.F.R.

  § 668.6 (2019) and, as a result, is not conduct to which the

  Consumer Act applies. The regulation, which is no longer in effect,

  required schools to disclose certain information to prospective

  students: (1) the occupations that the program prepared students to

  enter, along with links to an online database, O*NET, containing

  detailed information — including national wage data — about those

  occupations; (2) the on-time graduation rate for students; (3) the

  cost of tuition, fees, books, and supplies; (4) the job placement rate


                                    42
  for students completing the program; and (5) the median loan debt

  incurred by students.

¶ 88    But nothing in the regulation required CollegeAmerica to use

  national wage data in its advertisements. At most, the regulation

  required them to disclose a link to O*NET. And, in any event, 34

  C.F.R. § 668.6 (2019) did not authorize it to use national wage data

  in a false or misleading manner, as the Attorney General alleged. In

  fact, as the Attorney General points out, another federal regulation,

  34 C.F.R. § 668.74(e) (2020), explicitly reads that a school may not

  make false, erroneous, or misleading statements concerning

  government job market statistics in relation to the potential

  placement of its graduates.

¶ 89    We therefore conclude that, as a matter of law,

  CollegeAmerica’s purported compliance with 34 C.F.R. § 668.6

  (2019) does not shield it from liability under the Consumer Act.

   V.    The Attorney General Did Not Prove That All EduPlan Loans
                           Were Unconscionable

¶ 90    We now turn to the cross-appeal. The Attorney General

  contends that the trial court erred when it concluded that

  CollegeAmerica’s EduPlan loan program as a whole was not



                                   43
  unconscionable because the court misread section 5-6-112(3)(a).

  Although we agree that the court construed this section too

  narrowly, we nonetheless conclude that the court’s factual findings

  were supported by the record and that, based on those findings, the

  Attorney General did not prove that all EduPlan loans were either

  substantively or procedurally unconscionable. Accordingly, we

  affirm the court’s judgment in this regard.

                        A.   Standard of Review

¶ 91   “When a court enters a judgment following a bench trial, that

  judgment presents a mixed question of law and fact.” State Farm

  Mut. Auto. Ins. Co. v. Johnson, 2017 CO 68, ¶ 12. We review legal

  conclusions de novo. Id. We review factual findings for clear error,

  and we will not disturb those findings unless they are clearly

  erroneous and not supported by the record. Winston v. Polis, 2021

  COA 90, ¶ 10.

¶ 92   This issue also involves statutory interpretation.

¶ 93   When construing a statute, our primary purpose is to

  ascertain and give effect to the General Assembly’s intent.

  Broomfield Senior Living Owner, LLC v. R.G. Brinkmann Co., 2017

  COA 31, ¶ 17. To do so, we start with the language of the statute,


                                   44
  giving its words and phrases their plain and ordinary meanings. Id.

  We read those words and phrases in context and construe them

  according to the rules of grammar and common usage. Id. In so

  doing, we look at the scheme as a whole, giving consistent,

  harmonious, and sensible effect to all of its parts. Id. We interpret

  statutes to effectuate the purpose of the legislative scheme.

  Tallman Gulch Metro. Dist. v. Natureview Dev., LLC, 2017 COA 69,

  ¶ 12. We must avoid constructions that would render any words or

  phrases superfluous or lead to illogical or absurd results. Elder v.

  Williams, 2020 CO 88, ¶ 18.

¶ 94   If the statutory language is clear and unambiguous, we apply

  it as written and look no further. Vallagio at Inverness Residential

  Condo. Ass’n v. Metro. Homes, Inc., 2017 CO 69, ¶ 16. If, however,

  the statute is ambiguous, then we may consider other tools of

  statutory construction, including the statute’s legislative history,

  the ends to be achieved by the statute, and the consequences of a

  given construction. Bernache v. Brown, 2020 COA 106, ¶ 24. A

  statute is ambiguous if it is susceptible of multiple reasonable

  interpretations. Nieto v. Clark’s Mkt., Inc., 2021 CO 48, ¶ 13.




                                    45
                          B.   The Credit Code

¶ 95   The Credit Code regulates consumer credit transactions,

  including consumer loans, leases, and credit sales. Oasis Legal Fin.

  Grp., LLC v. Coffman, 2015 CO 63, ¶ 34. Among other things, it

  empowers the administrator of the Code to bring a civil action to

  restrain a creditor from making or enforcing unconscionable terms

  or provisions in consumer loans, § 5-6-112(1)(a), or from engaging

  in a course of fraudulent or unconscionable conduct in inducing

  consumers to enter into such loans, § 5-6-112(1)(b). Subsection

  (1)(a) describes substantive unconscionability. Subsection (1)(b)

  describes procedural unconscionability.

¶ 96   To grant relief under section 5-6-112, a court must make three

  findings: (1) that the creditor has made unconscionable agreements

  or has engaged or is likely to engage in a course of fraudulent or

  unconscionable conduct; (2) that the conduct or agreements have

  caused or are likely to cause consumer injury; and (3) that the

  creditor has been able to cause injury primarily because the

  transactions involved are credit transactions. § 5-6-112(2)(a)-(c).

¶ 97   In applying section 5-6-112, a court is required to consider

  each of the six factors spelled out in subsection (3), which we will


                                    46
  discuss in more detail below, and it may consider other factors at

  its discretion. See § 5-6-112(3) (“consideration shall be given to

  each of the following factors, among others”)(emphasis added); see

  also Nieto, ¶ 32 (“[W]e have ‘consistently held that the use of the

  word “shall” in a statute is usually deemed to involve a mandatory

  connotation.’” (quoting People v. Dist. Ct., 713 P.2d 918, 921 (Colo.

  1986))).

                              C.    Analysis

¶ 98   The trial court made detailed factual findings concerning the

  subsection (3) factors. It then concluded that, with respect to

  fourteen identified borrowers — students who were incapable of

  performing college-level work because of either severe learning

  disabilities or “dire” economic circumstances; students who took

  out loans to pursue a degree in sonography, to seek EMT

  certification, or to sit for the limited scope radiology examination;

  and students for whom a loan was created and their signature

  “waived” — CollegeAmerica had engaged in fraudulent or

  unconscionable conduct in inducing them to enter into their

  EduPlan loans. At the same time, the court found that the EduPlan




                                     47
  loan program, as a whole, was not unconscionable. The Attorney

  General takes issue with the latter conclusion.

¶ 99    Specifically, the Attorney General contends that the court

  misapplied factor (3)(a), which we shall call the “probability of

  repayment” factor, that instructs courts to consider “[w]hether the

  creditor should have reasonably believed at the time [the loan was]

  made that, according to the credit terms or schedule of payments,

  there was no reasonable probability of payment in full of the

  obligation by the consumer.” § 5-6-112(3)(a).

¶ 100   According to the court, application of this factor begins and

  ends with the terms of a loan — and, therefore, does not require

  consideration of a borrower’s personal circumstances — because

  the phrase “according to the credit terms or schedule of payments”

  tells courts that the loan’s terms should be the focus of their

  analysis.

¶ 101   Said differently, the court explained that the factor worked

  against the Attorney General because, even though the court found

  that CollegeAmerica annually wrote off upwards of forty percent of

  outstanding EduPlan loan debt as uncollectible, the Attorney

  General did not “tie[] CollegeAmerica students’ poor performance on


                                    48
  paying off their EduPlan loans directly and specifically to the credit

  terms and payment schedules of the loans themselves, as required

  by the statute.”

¶ 102   The Attorney General contends that the court’s reading is too

  narrow and contravenes the legislative intent of the Credit Code.

  Although we conclude that the probability of repayment factor is

  ambiguous, we nonetheless agree with the Attorney General that

  the trial court read that factor inconsistently with the General

  Assembly’s intent.

¶ 103   Looking first at the language of section 5-6-112(3)(a), we

  conclude that the probability of repayment factor is susceptible of

  multiple reasonable interpretations. On the one hand, the factor

  explicitly directs a court to look at the terms of a loan when

  determining whether the creditor should have reasonably believed

  that full repayment of the loan was likely. On the other hand, the

  factor indicates that this determination must be made with

  reference to “the consumer.” In other words, a court must decide

  whether a reasonable lender would have thought it reasonably

  probable that this borrower would fully repay a loan with these

  terms. Further complicating matters, the text of the factor does not


                                    49
  explain who “the consumer” is or which factors concerning a

  consumer’s circumstances warrant consideration.

¶ 104   Our task is to resolve the tension between these competing

  interpretations. To do so, we first consider the Credit Code’s

  legislative history. See Bernache, ¶ 24. As is relevant to the

  question before us, the Credit Code was repealed and reenacted in

  2000, at which time the probability of repayment factor was

  amended. Before 2000, this factor instructed courts to consider

  “[b]elief by the creditor at the time [the loan was] made that there

  was no reasonable probability of payment in full of the obligation by

  the debtor.” § 5-6-111(3)(a), C.R.S. 1999.

¶ 105   There are two relevant differences between the old version of

  the factor and the current one: (1) the factor is now objective

  instead of subjective; and (2) the clause “according to the credit

  terms or schedule of payments” was added. We are concerned with

  the second change.

¶ 106   Before the amendment, a court was free to consider whatever

  facts it found relevant when deciding whether a lender believed full

  repayment by a borrower was reasonably probable. After the

  amendment, a court is obligated to consider the terms of the loan.


                                    50
  The question is whether a court’s inquiry is now limited to only the

  terms. We think the answer is “no,” and our conclusion finds

  support in a report that was authored by the Credit Code Revision

  Committee in anticipation of the 2000 amendments.

¶ 107   According to the report, the probability of repayment factor

  “should be amended to require that the creditor’s belief be

  objectively reasonable and that the ability to repay also be based on

  the repayment terms of the obligation.” Laura E. Udis, Adm’r of the

  Unif. Consumer Credit Code, Report of the Uniform Consumer Credit

  Code Revision Committee and Actions of the Colorado Commission on

  Consumer Credit (Nov. 30, 1999)(emphasis added.) This strongly

  suggests that, while the terms of a loan are one thing a court

  should consider when applying the factor, they are not the only

  thing. See Roberts v. People, 130 P.3d 1005, 1009 (Colo. 2006)(“The

  word ‘also’ implies . . . in addition to . . . .”).

¶ 108   Turning next to the Credit Code’s statutory goals, see

  Bernache, ¶ 24, the General Assembly declared that the Credit Code

  “shall be liberally construed and applied to promote its underlying

  purposes and policies.” § 5-1-102(1), C.R.S. 2020. One of those

  purposes is to protect consumer borrowers against unfair practices


                                        51
  by suppliers of consumer credit. § 5-1-102(2)(d). Interpreting the

  probability of repayment factor as allowing a court to consider more

  than just the loan terms furthers this purpose.

¶ 109   In addition, our interpretation avoids illogical results. For

  example, if a court is only allowed to consider the credit terms or

  payment schedule, a creditor would be allowed to make a credit

  sale, a loan, or a lease to a consumer whom the creditor knows

  would be unable to fully repay, so long as the terms of the

  transaction are facially fair. This is precisely the kind of

  unscrupulous behavior that the Credit Code is intended to prevent.

¶ 110   So, based on the Credit Code’s legislative history and purpose,

  we conclude that the probability of repayment factor requires courts

  to look beyond the terms of a loan to the circumstances of the

  consumer.

¶ 111   The Attorney General makes an additional point. Based on

  the evidence that was presented at trial, the Attorney General

  thinks that the phrase “the consumer” means borrowers in the

  aggregate. That is, the Attorney General wants to rely on statistics

  about the EduPlan loan program as a whole (e.g., a high default

  rate) to demonstrate that a reasonable creditor would not have


                                     52
  thought that there was a reasonable probability that any EduPlan

  loan would be repaid in full. But, instead of borrowers in the

  aggregate, section 5-6-112 directs a court to look at “the” — not “a”

  — borrower. See People v. Flynn, 2020 COA 54, ¶ 17 (“It is a rule of

  law well established that the definite article ‘the’ particularizes the

  subject which it precedes. It is a word of limitation as opposed to

  the indefinite or generalizing force of ‘a’ or ‘an.’”); see also People v.

  Wentling, 2015 COA 172, ¶ 15 (“‘A’ is an indefinite article indicating

  that the noun it refers to is not particular, and it is ‘used as a

  function word before most singular nouns . . . when the individual

  in question is undetermined, unidentified, or unspecified.’” (quoting

  Webster’s Third New International Dictionary 1 (2002))).

¶ 112   We further conclude that this means that the Attorney General

  could not, as the trial court pointed out, rely solely on evidence that

  is “statistical and macroeconomic in nature” when attempting to

  prove that a given loan is substantively unconscionable. Rather,

  the probability of repayment factor requires evidence about specific

  consumers.

¶ 113   Reading subsection (3) as a whole also supports our

  conclusion because other factors in subsection (3) direct the court


                                      53
  to consider specific consumers. See In re Marriage of Herold, 2021

  COA 16, ¶ 8 (“When interpreting a statute, we read and consider

  the statute as a whole . . . .”). For example, subsection (3)(b) directs

  courts to consider “[w]hether the creditor reasonably should have

  known, at the time of the transaction, of the inability of the

  consumer to receive substantial benefits from the transaction.”

  § 5-6-112(3)(b) (emphasis added). Whether a borrower will be able

  to substantially benefit from a loan would seem to depend primarily

  on that borrower’s individual circumstances.

¶ 114   Similarly, subsection (3)(e) directs courts to consider whether

  a creditor “has knowingly taken advantage of the inability of the

  consumer reasonably to protect his or her interests by reason of

  physical or mental infirmities, ignorance, illiteracy, or inability to

  understand the language of the agreement, or similar factors.”

  § 5-6-112(3)(e) (emphasis added). These reasons relate to specific

  consumers — not aggregate data.

¶ 115   Our conclusion is also consistent with how the Attorney

  General and the court both treated the factor with respect to the

  allegations of procedural unconscionability. For each of the

  fourteen borrowers for whom the court granted relief under


                                     54
  subsection (1)(b), the Attorney General introduced evidence specific

  to those borrowers that, in turn, allowed the court to find that they

  had been treated unconscionably by CollegeAmerica.

¶ 116   Last, we do not address the Attorney General’s contention that

  a court may find a loan unconscionable based on the probability of

  repayment factor alone because, even if we accept that contention,

  the court ultimately did what the Attorney General asked it to do,

  which was to consider the terms of EduPlan loans in conjunction

  with the Attorney General’s statistical and macroeconomic evidence.

  Still the court found that this factor “militates against a finding of

  unconscionability in the EduPlan program.”

  VI.   The Case Must Be Reassigned to a Different Judge on Remand

¶ 117   Finally, the corporate defendants request that we order that all

  further proceedings on remand be held before a different judge on

  remand. We grant that request.

                             A.   Background

¶ 118   With nearly fifty witnesses testifying over four weeks, the trial

  presented a massive undertaking for everyone involved, including

  the court. It was therefore not surprising that, at the trial’s end,

  the court took the case under advisement and cautioned the parties


                                     55
  that “[w]e will have a written order as soon as possible . . . but it’s

  going to take a while to work through all of it.”

¶ 119   But the court took about two years and nine months to issue

  its judgment. In a post-trial motion, CollegeAmerica asked the

  court to grant them a new trial and transfer the case to a different

  judge because “avoiding an appearance of impropriety and

  preserving the reality and appearance of justice demand a fresh

  start.” The court denied the motion.

                               B.    Analysis

¶ 120   The corporate defendants’ request to reassign this case to a

  different judge on remand is “extraordinary” and “should be granted

  only when ‘there is proof of personal bias or under extreme

  circumstances.’” Guy v. Whitsitt, 2020 COA 93, ¶ 37 (quoting

  United States v. Aragon, 922 F.3d 1102, 1113 (10th Cir. 2019)). We

  do not think that the judge who presided over the trial harbors any

  personal bias that renders him unfit to preside. But we conclude

  that the significant delay in issuing the court’s order is an extreme

  circumstance that requires a new judge to take over the case on

  remand to “preserve the appearance of justice.” Aragon, 922 F.3d

  at 1113 (quoting Mitchell v. Maynard, 80 F.3d 1433, 1450 (10th Cir.


                                     56
  1996)); see also In re Jones, 728 P.2d 311, 314 (Colo. 1986)(A

  judge’s “inexcusable delay” of two years and three months in

  issuing a decision after a bench trial “was detrimental to the

  interests of the litigants” and “tended to cast disrepute upon the

  entire judicial system.”).

¶ 121   The judgment is affirmed in part and reversed in part, and the

  case is remanded for proceedings consistent with this opinion.

        JUDGE WELLING and JUDGE TOW concur.




                                   57